Citation Nr: 1209628	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  05-10 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a psychiatric disability.  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and friend



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran testified at a hearing before a Decision Review Officer at the RO in July 2005.  

In a July 2007 decision, the Board service connection for posttraumatic stress disorder (PTSD).  The Veteran appealed that decision to the United States Court of Appeals for Veteran Claims.  Pursuant to a Joint Motion for Remand, a November 2008 Order of the Court remanded the claim for readjudication in accordance with the Joint Motion for Remand.  The Board remanded the Veteran's claim in January 2009 in compliance with the November 2008 Order of the Court.  In April 2011, the Board again denied the Veteran's claim for service connection for PTSD.  The Veteran again appealed the Board decision to the Court.  Pursuant to a Joint Motion for Remand, a September 2011 Order of the Court remanded the claim for readjudication in accordance with the Joint Motion for Remand.  

The parties to the Joint Motion for Remand agreed that the Veteran's claim for service connection PTSD includes a claim for service connection for major depressive disorder or anxiety disorder.  Te Board is obligated to construe a claim for a psychiatric disorder liberally to include all psychiatric disorders found  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by claimant's description of the claim, symptoms, and other information of record).  However, because service connection for a psychiatric disorder was previously denied, the Board finds that the Board must first consider whether new and material evidence has been submitted to reopen the claim.
 
The underlying issue of entitlement to service connection for a psychiatric disability is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Service connection for depression was denied in a November 2000 Board decision.  

2.  The evidence received since the November 2000 Board decision is new and raises a reasonable possibility of substantiating a claim for service connection for a psychiatric disability.   


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously denied claim of service connection for a psychiatric disability has been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was originally denied service connection for depression in a June 1998 rating decision.  The Veteran perfected an appeal and the Board denied the claim of entitlement to service connection for depression in November 2000.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1100 (2011).  As a result, the denial of service connection for a psychiatric disorder is final.  Service connection for a psychiatric disorder may now be considered on the merits only if new and material evidence has been received since the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

A claim of entitlement to service connection for depression was last denied in a November 2000 Board decision.  The evidence of record at the time of the November 2000 Board decision consisted of the Veteran's service medical records, VA examination reports dated in March 1996 and November 1996, VA treatment reports dated from December 1997 to August 1998, and private treatment reports from S. Cave, M.D. 

The Veteran's claim of service connection for depression was denied in a June 1998 rating decision and then a November 2000 Board decision.  The basis of the denial was that while the VA treatment reports showed a diagnosis of major depressive disorder in September 1997, there was no competent evidence showing a nexus between that diagnosis and the Veteran's active service.  

The Veteran submitted a claim for service connection for PTSD in December 2002.  Evidence received since the November 2000 Board decision consists of additional VA treatment reports dated from August 2000 to May 2009, VA examination reports dated in May 2002, a June 2005 letter from the Veteran's treating psychologist at VA, and the Veteran's testimony from a hearing before a Decision Review Officer in July 2005. 

Because the evidence received since November 2000 was not previously of record, and because it addresses specifically the issue before the Board, the Board finds that the new evidence is new and also material.  38 C.F.R. § 3.156 (2011).  The Board determined in November 2000 that there was no competent evidence linking depression to the Veteran's active service.  Since the prior denial, the Veteran has submitted a letter from a treating psychologist which indicates that the Veteran sought treatment for PTSD and major depression and that a military-related trauma was integral in the development of the Veteran's current emotional conditions.  That evidence suggests a relationship between a current mental disorder and the Veteran's service, which was lacking at the time of the previous denial.

The Board concludes that the evidence is neither cumulative nor redundant, and that the new evidence raises a reasonable possibility of substantiating the claim.  Therefore, as new and material evidence has been received, the claim is reopened.  To that extent only, the claim is allowed.


ORDER

The claim of entitlement to service connection for a psychiatric disorder is reopened.  To that extent only, the appeal is granted.



REMAND

A review of the claims file reveals that a remand is necessary.  The Veteran claims that she suffers from PTSD as a result of a sexual assault which occurred while she was serving on active duty.  

A Veteran is presumed sound on entry into service except for conditions noted on examination at the time of entry into service, or shown by clear and unmistakable evidence to have pre-existed service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.303(c) (2011).  Only those conditions recorded in examination reports can be considered as noted and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of a condition.  38 C.F.R. § 3.304(b) (2011).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion or a later medical opinion based upon statements made by the Veteran about the pre-service history of his condition.  Miller v. West, 11 Vet. App. 345 (1998); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

The Veteran's service medical records do not show any complaints, findings, or treatment for any psychiatric disorders in service.  However, a May 2002 VA psychiatric examination report found that the Veteran had anxiety and depression which dated back to childhood.  The examiner concluded that the Veteran's symptoms did not rise to the level of PTSD and he diagnosed the Veteran with major depressive disorder and anxiety.  The examiner opined that the major depressive disorder was related to pain, her disabilities, and multiple daily stresses.  The examiner further opined that the anxiety was related to her concerns about the future and day to day worries.  The examiner also stated that the Veteran had anxiety and depression surrounding her financial problems and that none of her psychiatric disorders were service-connected.   

The Veteran's treating psychologist at VA opined in a June 2005 letter that the Veteran had PTSD and major depression as a result of a military-related trauma.  

A review of the claims file does not show that the Veteran has undergone psychiatric testing to establish an accurate diagnosis for her claimed psychiatric disorders.  In order to properly assess the claims, the Board finds that a VA psychiatric examination which includes psychiatric testing should be obtained.  

Moreover, the Veteran's representative has submitted a statement dated in January 2012 which notes that the Veteran sought treatment for psychiatric disorders prior to 1996 and that the Regional Office has not sought any VA treatment reports dated prior to 1996.  The Board notes that the New Orleans, Louisiana VA Medical Center (VAMC) submitted a response dated in August 2005 which indicates that there were no records for the Veteran at that facility.  However, other VA treatment reports associated with the claims file show treatment at the New Orleans VAMC and the Southeast Louisiana Veterans Health Care System.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain any VA records dated prior to January 1996 and since May 2009 should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment reports dated prior to 1996 and since May 2009.  Request that the Veteran identify the appropriate VAMC where she obtained the reported psychiatric treatment.  If the Veteran identifies any other relevant medical records, those records should be obtained.  Any negative responses should be associated with the claims file.  

2.  Then, schedule the Veteran for a VA mental disorders examination.  The examiner must review the claims file and must note that review in the report.    The report of examination should include a complete rationale for all opinions expressed.  Any necessary tests, including psychiatric testing should be obtained.  The examiner should provide the following information:

a)  Provide a full multiaxial diagnosis pursuant to DSM-IV.  Specifically state whether each criterion for a diagnosis of PTSD is met.

b)  If a diagnosis of PTSD is appropriate, comment upon the link between the current symptomatology and any in-service stressor reported by the Veteran and provide an opinion at to whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active service including the reported assault in service.   

c)  If any diagnosis other than PTSD is appropriate, the examiner should specifically state for each diagnosis whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active service including the reported assault in service.

d)  If any diagnosis other than PTSD is appropriate, the examiner should specifically state for each diagnosis whether there is clear and unmistakable evidence that any psychiatric disorder existed prior to service and, if so, whether any psychiatric disorder was aggravated beyond the natural progression of the disorder by the Veteran's active service

3.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


